*1044ON REHEARING
PER CURIAM.
We grant the motion for rehearing filed by appellee Rolls-Royce Motors, Inc., withdraw our opinion filed December 9, 1987, and substitute the following in its place.
Appellants brought suit against appel-lees regarding a series of alleged defects in quality and workmanship in two Rolls-Royce automobiles. During the course of discovery, appellees were dissatisfied with appellants’ responses to various interrogatories and requests for production of documents. Appellees made two motions to compel discovery which were granted. Ap-pellees were again dissatisfied with the appellants’ responses, and ultimately the trial court granted appellees’ motion to strike appellants' pleadings and dismissed the case with prejudice.
On appeal, appellants contend that there was insufficient evidence of a willful lack of compliance with the orders compelling discovery to justify dismissal of their lawsuit. We agree.
After review of the record on appeal (which is lengthy, disorganized and contains various documents which are undated) we must agree with appellees that appellants’ responses to various discovery requests were vague, jumbled and incomplete. It does appear, however, that appellants made a good faith effort to comply with the discovery orders. Accordingly, dismissal of the case was not justified. See Mittleman v. Rowe International, Inc., 511 So.2d 766 (Fla. 4th DCA 1987); Herold v. Computer Components International, Inc., 252 So.2d 576 (Fla. 4th DCA 1971). Moreover, appellees have failed to demonstrate that they were prejudiced by appellants’ failure to provide “better” responses to discovery requests.
REVERSED AND REMANDED.
GUNTHER, J., concurs.
ANSTEAD, J., concurs specially with opinion.
LETTS, J., dissents with opinion.